PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/259,297
Filing Date: 28 Jan 2019
Appellant(s): Klein, Joseph



__________________
Chad L. Thorson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 23, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated November 4, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 13 recites the limitation “wherein coordinates of the body of water and the target of interest are provided to the navigation module from the remote configuration or monitoring facility” in lines 1-3.  The claim limitation exceeds the scope of the preamble.  The preamble is directed to an aircraft (subcombination).  The body of the claim is directed to an aircraft and a remote configuration or monitoring facility (combination). 
Claim 15 recites the limitation “the ground link being established with one or more transmission towers erected for line-of-sight communication covering a fixed geographic location.”  It is uncertain whether claim 15 is positively reciting the ground link and the one or more transmission towers or claim 15 is further defining non positively recited limitations.  In the event that Applicant intends to positively recite the ground line and the one or more transmission towers, the limitations exceed the scope of the preamble.  The preamble is directed 
Claim 16 recites the limitation “the ground link being established with one or more transmission towers associated with cellular communications.”  It is uncertain whether claim 16 is positively reciting the ground link, the one or more transmission towers and the cellular communications or claim15 is further defining non positively recited limitations.   In the event that Applicant intends to positively recite the ground link, the one or more transmission towers and the cellular communications, the limitations exceed the scope of the preamble.  The preamble is directed to an aircraft (subcombination).  The body of the claim is directed to an aircraft, ground link, one or more transmission towers and cellular communications (combination). 
Claim 17 recites the limitation “the ground link being established with one or more transmission towers that are mobile.”  It is uncertain whether claim 17 is positively reciting the ground link and the one or more transmission towers or claim 17 is further defining non positively recited limitations.  In the event that Applicant intends to positively recite the ground link and the one or more transmission towers, the limitations exceed the scope of the preamble.  The preamble is directed to an aircraft (subcombination).  The body of the claim is directed to an aircraft, ground link and one or more transmission towers (combination). 

Claim(s) 1, 4-12 and 18-20 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stupakis (2014/0000917). 
Stupakis discloses an aircraft comprising:
 a water tank 400;

an imaging module 330;
a navigation module (inherent in unmanned aircraft systems, otherwise, the unmanned aircraft would not be able to fly and accurately deploy the water to the fire);
a scoop (entry point of probe 212) disposed at a front portion of the water tank and an adjustable nozzle 450 (adjustable via air pressure, paragraph 0046) is disposed at a rear portion of the water tank;
a flow restricting structures 440 (including valve elements);
wherein the adjustable nozzle has a single discrete throttled flow rate setting (size of discharge port 450);
wherein the adjustable nozzle has multiple throttled flow rate settings (via valve 440);
control electronics 340;
wherein the imaging module comprises night imaging (infrared);
wherein the imaging module comprises thermal imaging (infrared);
wherein the aircraft is a helicopter (rotary wing, paragraph 0030);
wherein the aircraft is a fixed wing aircraft (see figure 1).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stupakis (2014/0000917) in view of Doshay (6,364,026). 
Regarding claims 1, 2 and 4-20 Stupakis discloses an aircraft comprising:
 a water tank 400;
a communications module (inherent in unmanned aircraft systems);
an imaging module 330;

a scoop (entry point of probe 212) disposed at a front portion of the water tank and an adjustable nozzle 450 (adjustable via air pressure, paragraph 0046) is disposed at a rear portion of the water tank;
flow restricting structures 440 (including valve elements);
wherein the adjustable nozzle has a single discrete throttled flow rate setting (size of discharge port 450);
wherein the adjustable nozzle has multiple throttled flow rate settings (via valve 440).
control electronics 340;
wherein the imaging module comprises night imaging (infrared);
wherein the imaging module comprises thermal imaging (infrared);
wherein the aircraft is a helicopter (rotary wing, paragraph 0030);
wherein the aircraft is a fixed wing aircraft (see figure 1).
Even if a communications module and a navigation module are not inherent in an unmanned aircraft system, Doshay discloses an unmanned aircraft 38 having a communications module (data communication subsystem, col. 4, ll. 2-3) and a navigation module (that which executes the vehicle control commands that steer the aircraft, col. 4, ll. 10-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided a communications module and a navigation module to the aircraft of Stupakis as taught by Doshay to accurately deploy to the fire location and/or be coordinated by a control station.
Regarding claim 3, Stupakis in view of Doshay discloses the limitations of the claimed invention with the exception of the scoop and adjustable nozzle being configured to enable water .

(2) Response to Argument

Appeal Brief Section 7.B.
Appellant argues that claim 13 is not indefinite and sites the specification, paragraphs 0031 and 0026.  Appellant’s argument is misplaced.  The indefinites rejection of claim 13 is not for adequate written description or enablement.  Claim 13 is rejected for indefiniteness because the preamble of claim 13 is directed to “[a]n aircraft for unmanned firefighting.”  The preamble limits the claimed invention solely to an aircraft with an intended use of fighting fire.  The preamble is silent regarding the remote configuration or monitoring facility.  Yet, the body of claim 13 positively recites “the remote configuration or monitoring facility,” i.e., “…are provided to the navigation module from the remote configuration or monitoring facility.”  The body of the claim is directed to a combination of an aircraft and a remote configuration or monitoring facility while the preamble is directed to the subcombination of an aircraft.  The 
Appellant argues that claim 15 is not indefinite and sites the specification, paragraph 0031.  Appellant’s argument is misplaced.  The indefinites rejection of claim 15 is not for adequate written description or enablement.  Claim 15 recites “the communication module is configured to communicate via the ground link.”  The communication module requires some undefined characteristic that gives it the capability to communicate via the ground link.  The claim then recites “the ground link being established with one or more transmission towers…”  The claim appears to positively define the ground link being established with one or more transmission towers.  It is uncertain whether the transmission towers should be considered as part of the “configured to” language or is positively reciting the transmission towers.  If the transmission towers are being positively recited, claim 15 is indefinite because the body of the claim is directed to a combination (combination of an aircraft and transmission towers) while the preamble is directed to a subcombination (an aircraft).  The specification discloses, in paragraph 0016, the ground stations 140 could be existing cellular towers or mobile towers.  Figure 1 shows tower 140.  The tower is a separate element from the aircraft.  Therefore, the body of the claim exceeds the scope of the preamble, rendering claim 15 indefinite.  
Appellant argues similarly for claims 16 and 17.  The response for the argument to claim 15 equally applies to claims 16 and 17.

Appel Brief Section 7.C.1.
Appellant argues the completeness of the rejections.  It is uncertain what more Appellant is demanding.  The rejections clearly set forth the grounds of rejections followed by the reasoning for so holding.  All of the elements have been identified in the Office action such that one of ordinary skill in the art can read the claims, the Office action and the prior art and reasonably understand the basis of the rejections.

Appel Brief Section 7.C.2.
Appellant argues that claim 1 requires that a scoop is disposed at a front portion of the water tank and an adjustable nozzle is disposed at a rear portion of the water tank.  Stupakis discloses, in figure 3, a scoop (entry point of probe 212) disposed at a front portion of the water tank 400.  The entry point of probe 212 is mounted to the front portion (the bottom of the front half of the water tank 400) of the water tank 400 via a linkage 222.  The entry point of probe 212 is physically attached to the bottom of the front half of the water tank 400.  The front half of the water tank reasonably is a front portion.  Therefore, the scoop (entry point of probe 212) is disposed at a front portion of the water tank.  Figure 3, further shows the nozzle 450 physically attached to the tank 400 at the bottom of the rear end of the water tank 400.  The rear end reasonably is a rear portion of the water tank.  Therefore, the nozzle 450 is disposed at a rear portion of the water tank.
Appellant argues that an adjustable nozzle is not an adjustable flow rate.  Appellant is incorrect.  An adjustable nozzle merely requires a nozzle that is adjustable.  The claim fails to further define the manner in which the nozzle is adjustable.  The specification also fails to 
Appellant argues that a structure that enables control of water volume release is needed.  Appellant is mistaken.  The claim does not requires a structure that enable control of water volume release.  The claim merely recites “an adjustable nozzle.”  Even if a structure that enables control of water volume release is needed, Stupakis discloses air pressure applied to vent 445 to aid in water discharge.  Structure must be inherent in applying air pressure to vent 445.  Neither the claim nor the specification requires the “structure” to be located within the nozzle.  It appears that Appellant is arguing for more than what is required by the claim.

Appel Brief Section 7.C.3.
Appellant argues that claim 4 provides that the adjustable nozzle includes flow restricting structures configured to enable a spray or mist of water to be released from the water tank.  Stupakis discloses flow restricting structures 440 (a valve).  The valve 440 is made of multiple structures/elements.  It must inherently have a housing and a valving element inside the valve housing.  Valve 440 is attached at the front of the nozzle 450.
Regarding claim 5, Appellant argues that there is not alternative to the one throttled setting.  Claim 5 does not require an alternative from the one throttle setting.  In fact, claim 5 
Regarding claim 6, Appellant argues that Stupakis does not disclose multiple throttled flow rate settings.  Stupakis discloses a valve 440.  The valve 440 inherently has multiple settings that controls the opening size for direction and amount of water flow, just as a sink faucet valve.  For claim 6, the valve 440 is considered part of the adjustable nozzle 450 because valve 440 is directly attached to the nozzle 450.
Regarding claim 7, Appellant argues that the aircraft includes control electronics configure to interface with the flow restricting structures in-flight.  Stupakis discloses control electronics 340.  Flight computer 340 must inherently be connected to, and have the capability to control, the valve 440 in flight.  Otherwise the aircraft of Stupakis could not release the water over its target.
Regarding claim 11, Appellant argues that Stupakis does not disclose any specifics about flow rate being adjustable based on thermal imaging inputs.  In Stupakis, the thermal imagining determines the location of the target for optimum water drop (paragraph 0053).  The thermal imaging determines to where the aircraft flies and drops the water.  The water is dropped using air pressure to vent 445 which determines the flow rate.
Regarding claim 12, Appellant argues that Stupakis does not even include the work “night” or any specific details about scooping or releasing at night.  Claim 12 recites “the imaging module is configured to interface with the navigation module to enable night scooping and night release.”  The claim requires the imagining module to have some undefined characteristic that give the imaging module the capability to interface with the navigation module to enable night scooping and night release.  Night scooping and night release are NOT positively 
Regarding claim 18, Appellant argues that Stupakis does not disclose any details about establishing priority amongst drop locations.  Claim 18 recites that “the imaging module is configured to employ fire tracking to dynamically update fire location for determination of a priority location at which to conduct the release operation.”  The claim only requires the imaging module to have some undefined characteristic that gives the imaging module the capability to employ fire tracking to dynamically update fire location for determination of a priority location at which to conduct the release operation.  In Stupakis, the imaging module 330 is configured by communicating with the flight computer 340.  The flight computer uses the information from the imaging module 330 to optimize (prioritize) the position and altitude of the water drop.  See paragraph 0053.  By optimizing, Stupakis is inherently prioritizing because Stupakis is choosing one location over another.

Appel Brief Section 7.D.1.
Appellant raises no new issue.  See the reply to Section 7.C.1.

Appel Brief Section 7.D.2.


Appel Brief Section 7.D.3.
Claim 3 is an optimization of the general conditions disclosed by Stupakis.  Stupakis discloses, in paragraph 0046, water drop by the force of gravity, and/or aided by air pressure, a pump, some other means, or any combination.  Stupakis recognizes the various flow rates available by the differing means by which the drop the water.  Appellant’s claim of the nozzle having some undefined characteristic that gives the nozzle the capability to load and release water at 6  tons in 12 seconds is mere optimization of Stupakis.  The ability to load is determined by the speed at which the aircraft travels while the probe 212 is inserting to a body of water.  Stupakis discloses, in paragraph 0012, the control system using flow data from flow meters to operate the valves and regulate the flow of liquid through each filling port.  Therefore, the probe’s inflight operation give it the capability to load at 6 tons in 12 seconds.  The various release mechanisms give the capability to release at 6 tons in 12 seconds.
Regarding claim 4, Appellant raises no new issues.  See the reply to Section 7.C.3.
Regarding claim 5, Appellant raises no new issues.  See the reply to Section 7.C.3.
Regarding claim 6, Appellant raises no new issues.  See the reply to Section 7.C.3.
Regarding claim 7, Appellant raises no new issues.  See the reply to Section 7.C.3.
Regarding claim 11, Appellant raises no new issues.  See the reply to Section 7.C.3.
Regarding claim 12, Appellant raises no new issues.  See the reply to Section 7.C.3.
Regarding claim 13, Appellant argues that Stupakis does not disclose any details about flight paths.   The aircraft of Stupakis must inherently be able to navigate between the body of water and the target of interest autonomously.  Otherwise, the aircraft would not function.  
Regarding claim 14, Appellant argues that Stupakis does not disclose any details recited in claim 14.  The updated location of a fire, start location and stop location, wind speed, aircraft speed and altitude are all criteria that must and are considered in operation of Stupakis’ aircraft.
Regarding claim 18, Appellant raises no new issues.  See the reply to Section 7.C.3.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3700
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.